EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.
Examiner’s Comment 
The rejection of claim 20 under 35 USC § 112 is withdrawn in view of the amendments filed 08 November 2020. 
Terminal Disclaimer
The terminal disclaimer filed on 08 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of: 
Erbey, II; John R. et al. (US 10307564 B2), 
Erbey, II; John R. et al. (US 9744331 B2), 
Erbey, II; John R. et al. (US 10426919 B2) and 
Erbey, II; John R. et al. (US 10493232 B2) 
has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Claims
Claims 1-21 are allowed.

Reasons for Allowance
All references cited on the IDS filed 11 March 2021 have been considered. 
Foley; Adam J. et al. (US 10449329 B2), Foley; Adam J et al. (WO 2014062225 A1) and Tanghoj; Allan et al. (US 20100204682 A1) are each configured exclusively for placement in a patient’s bladder, and do not include a retention portion capable of being placed in a kidney or ureter. 

Roemer; Frederick D. (US 4957479 A) discloses a retention portion configured to be placed in a patient’s kidney (Fig. 2, the stent 20 assumes a pre-determined retentive curved shape 21 at each of the ends 23 and 24). However, Roemer shows that apertures 22 extend around all sides of the coiled shape, and not exclusively around the inner surface (Figs. 1-5). 

Applicant’s arguments filed 08 November 2020 regarding Ikeguchi, Edward F. (US 20030060806 A1), Norton; William J. et al. (US 4531933 A), Wentling, Angela et al. (US 20040193098 A1) and Womack; Charles E. (US 4425124 A) have been considered and are persuasive. Examiner advances additional reasons for allowance. 

Ikeguchi, the closest art of record, lacks a radially outwardly facing portion of a retention portion that is essentially free or free of drainage ports. Instead, Ikeguchi describes an embodiment with a single port (Fig. 3), and an embodiment with multiple ports that face outwards (Figs. 4-5). 

Also of record, Norton lacks a radially outwardly facing portion that is essentially free or free of drainage ports, and instead calls for distributing ports along the length of a helical coil (col. 2, lines 59-68). 

Another cited reference, Aliski, Peter et al. (US 20050240141 A1), discloses a retention portion (¶ [0028], the kidney curl portion 30 is adapted to be inserted into and reside substantially in the calyx space 101, for example, of the kidney 100). However, Aliski lacks openings on the retention portion and instead shows that it is a solid tube (Figs. 2-3). 

Also cited on an IDS, Landreneau; Michael D. (US 4681564 A) discloses a coiled retention portion with ports (Figs. 10, 13, tube portion 138 has inlet openings 162 




The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Work, Jack et al. (US 20030069534 A1) describes a catheter having a series of ports on an inner surface of a coiled retention portion (¶ [0044], the plurality of openings 26 are located on the inside of the coiled distal end region 22 of the lumen). However, Work does not describe a urinary catheter and instead configures the catheter for other regions of the body (¶ [0040], inter-abdominal, sub-diaphragmatic and sub-hepatic areas). 
Horzewski; Michael et al. (US 5873865 A) discloses a catheter having a coiled portion with ports (Figs. 1-2, plurality of guide holes 114, located on at least the outer arcuate sidewall 112 of the spiral portion 108). However, Horzewski explicitly arranges the guide holes 114, on an outer arcuate sidewall 112, instead of on an inner surface. Horzewski relies on this arrangement to deliver other instruments through the catheter. 
Galloway; Niall T. M. (US 4738667 A) describes a catheter assembly having a coiled shape (Figs. 3A-3B, catheter 10), including an aperture (Figs. 3A-3B, two apertures 20). However, neither of the apertures 20 are arranged on an inwardly facing surface of the coil. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781